

117 HR 3319 IH: First Responders’ Equipment Access Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3319IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Posey (for himself, Mr. Ryan, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to amend regulations relating to exemptions for engines and equipment for purposes of national security, and for other purposes.1.Short titleThis Act may be cited as the First Responders’ Equipment Access Act.2.Amendment to regulations exempting engines/equipment for national securityNot later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the regulations under section 1068.225(d) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)—(1)to authorize—(A)manufacturers and secondary engine manufacturers to request a national security exemption under such section 1068.225(d) for engines or equipment intended to be used by Federal, State, or local agencies for providing law enforcement, disaster relief, search and rescue, or emergency medical services; and(B)an agency of the Federal Government responsible for national defense and the Department of Homeland Security (including the Federal Emergency Management Agency) to endorse a request described in subparagraph (A); and(2)to specify that a request for a national security exemption described in paragraph (1)(A), and an endorsement of such a request described in paragraph (1)(B), is not required to specify a quantity of engines or equipment to be exempted in order to receive such an exemption. 